NO. 07-02-0353-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL E

DECEMBER 19, 2002

______________________________


IN RE SEARS PANHANDLE RETIREMENT CORPORATION,
INDIVIDUALLY AND D/B/A WINDFLOWER HEALTHCARE CENTER
AND SEARS METHODIST RETIREMENT SYSTEM, INC. RELATORS,

_______________________________

Before REAVIS and JOHNSON, JJ. and BOYD, S.J. (1)
	After submission of this original proceeding, the Court was notified by letter dated
October 15, 2002, that a settlement agreement had been reached and that an agreed
order of dismissal would be forthcoming.  On December 4, 2002, this Court notified all
parties that if an appropriate motion for disposition of this proceeding was not filed within
ten days, the appeal would be dismissed for want of prosecution.  No motion was filed and
thus, we now dismiss this proceeding.  See Tex. R. App. 42.3(b) and (c).
						Don H. Reavis
						    Justice

Do not publish.
1. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.

rgin-bottom: 1px
}

span.WPFloatStyle
{
	visibility: hidden;
	position: absolute;
	left: 10px;
	right: 10px;
	background-color: rgb(255, 255, 225);
	border-width: 1px;
	border-style: solid;
	border-color: black;
	margin-top: 25px;
	padding: 6px;
	line-height: normal
}

span.WPNormal
{
	font-family: "Arial", sans-serif;
	font-size: 12pt;
	font-weight: normal;
	font-style: normal;
	font-variant: normal;
	text-align: left;
	text-decoration: none;
	color: black;
	vertical-align: middle;
	text-indent: 0in
}

body
{
	font-family: "Arial", sans-serif;
	font-size: 12pt;
	font-weight: normal;
	font-style: normal
}





NO. 07-09-0024-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

SEPTEMBER 1, 2009
______________________________

WILLIE MCDADE, 

                                                                                                 Appellant

v.

THE STATE OF TEXAS, 

                                                                                                 Appellee
_________________________________

FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY;

NO. D-1-DC-08-904103; HON. FRED MOORE, PRESIDING
_______________________________

Memorandum Opinion
_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
          After a jury trial, appellant Willie McDade (appellant) was convicted of the offense
of aggravated assault with serious bodily injury.  Punishment was assessed by the trial
court at thirty years in the Texas Department of Criminal Justice Institutional Division. 
Appellant timely filed his notice of appeal. 
          Appellant’s appointed counsel has filed a motion to withdraw, together with an
Anders
 brief, wherein she certifies that, after diligently searching the record, she has
concluded that appellant’s appeal is without merit.  Along with her brief, she has filed a
copy of a letter sent to appellant informing him of counsel’s belief that there was no
reversible error and of appellant’s right to appeal pro se.  This court notified appellant of
his right to file his own brief or response.  Appellant filed a response urging grounds he
believed warranted reversal.  
          In compliance with the principles enunciated in Anders, appellate counsel discussed
the evidence at trial and reviewed the objections lodged in same.  Upon her final analysis,
counsel determined no reversible error existed.  Thereafter, we conducted our own review
of the record to assess the accuracy of appellate counsel’s conclusions and to uncover any
arguable error, per Stafford v. State, 813 S.W.2d 503 ( Tex. Crim. App. 1991).  So too did
we consider appellant’s response and the contentions raised therein.  Upon doing these
things, we also found no arguable error.   
          Accordingly, the motion to withdraw is granted and the judgment is affirmed.

 

                                                                           Brian Quinn 
                                                                          Chief Justice 
  
Do not publish.